Case 1:19-mj-09183-UA Document1 Filed 09/30/19 Page 1of5

 

~~ ; es a)
ee ee fee
approved: “(7 == oS

KEDAR S. BHATIA
Assistant United States Attorney

 

Before: THE HONORABLE KEVIN NATHANIEL FOX
United States Magistrate Judge@
Southern District of New York a

  
  

 

te pee nae ee ee ee eee x
UNITTED STATES OF AMERICA : SBALED COMPLAINT
-V.- : Violations of 18 U.S.C.
>: $$ 2251fa}) and (e);
MICHAEL BARRETO, >: 2252A(a) (5) (B) and
> (b) (2); 2422 (b); and 2
Defendant.
: COUNTY OF OFFENSE:
wee ene 5 55-5 ------- : BRONX
x

SOUTHERN DISTRICT OF NEW YORK, ss.:

JULIA WATSON, being duly sworn, deposes and says that
she is a Detective with the New York Police Department (“NYPD”},
and charges as follows:

COUNT ONE
(Sexual Exploitation of a Child)

1. From at least in or about November 2017 up to and
including in or about July 2019, in the Southern District of New
York and elsewhere, MICHARL BARRETO, the defendant, willfully
and knowingly did employ, use, persuade, induce, entice, and
coerce a minor to engage in sexually explicit conduct for the
purpose of producing a visual depiction of such conduct, and for
the purpose of transmitting a live visual depiction of such
conduct, knowing and having reason to know that such visual
depiction would be transported and transmitted using a means and
facility of interstate and foreign commerce, and in and
affecting interstate and foreign commerce, and mailed, which
visual depiction was produced and transmitted using materials
that had been mailed, shipped, and transported in and affecting
interstate and foreign commerce by any means, including by
computer, and was actually transported and transmitted using a
means and facility of interstate and foreign commerce and in and
affecting interstate and foreign commerce and mailed, to wit,

 

 

 

 

 
Case 1:19-mj-09183-UA Document1 Filed 09/30/19 Page 2 of 5

BARRETO induced a minor to engage in sexual conduct with him and
BARRETO recorded a video of the incident. |

(Title 18, United States Code, Sections 2251(a), {(e) and 2.)

COUNT TWO
(Possession of Child Pornography)

a. From at least in or about November 2017 up to and
including in or about July 2019, in the Southern District of New
York and elsewhere, MICHAEL BARRETO, the defendant, knowingly
did possess and access with intent to view, and attempt to
possess and access with intent to view, a book, magazine,
periodicai, film, videotape, computer disk, and other material
that contained an image of child pornography that had been
mailed and shipped and transported using a means and facility of
interstate and foreign commerce and in and affecting interstate
and foreign commerce by any means, including by computer, and
that was produced using materials that had been mailed, shipped
and transported in and affecting interstate and foreign commerce
by any means, including by computer, to wit, BARRETO possessed a
video containing child pornography on a mobile phone in his
residence in the Bronx, New York.

(Title 18, United States Code, Sections 2252A{a) (5) (B), (») (2)
and 2.)

COUNT THREE
{Enticement of a Minor)

3. From at least in or about November 2017 up to and
including in or about July 2019, in the Southern District of New
York and elsewhere, MICHAEL BARRETO, the defendant, knowingly
used the mail and a facility and means of interstate and foreign
commerce to persuade, induce, entice, and coerce an individual
who had not attained the age of 18 years to engage in
prostitution and sexual activity for which a person can be
charged with a criminal offense, to wit, BARRETO electronically
communicated with an individual who had not attained the age of
18 years to entice him to engage in sexual activity in violation
of New York Penal Law § 130.55.

(Title 18, United States Code, Sections 2422(b) and 2.)

The bases for my knowledge and the foregoing charges
are, in part, as follows:

 
Case 1:19-mj-09183-UA Document1 Filed 09/30/19 Page 3 of 5

1. I am a Detective with the New York Police
Department. I am currently in the Bronx Special Victims Child
Abuse Squad and have been in that squad for the past four years.
Before that, I was an officer in the New York Police
Department's 40th Precinct for six years. During my time in the
New York Police Department I have investigated a number of sex
crimes.

2. IT have been involved in the investigation of this
matter, and I base this affidavit on that experience, as well as
on my conversations with other law enforcement agents, and my
examination of various reports and records. Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation.

Where the contents cf documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

3. In or about September 2019, Law enforcement
officers recovered a mobile phone (the “Mobile Phone”) during a
lawful arrest of MICHARFL BARRETO, the defendant. Law enforcement
officers found the Mobile Phone on BARRETO’s person while
arresting him.

4, Based on my review of the contents of the Mobile
Phone, I have learned the following:

a. The Mobile Phone contains a folder
displaying various photographs and videos.

b. Among the photographs in that folder are
several photographs {the “July 2019 Photographs”) that appear to
depict a minor individual (“Victim-1”). In the photographs,

Victim-1, a black male, is wearing a grey t-shirt and a black
head covering. The black male in the photographs has a scar on
his left elbow. Metadata for the photographs shows that they
were taken on July 25, 2019.

Cc. tT also observed a video in the same folder
(“Video-i"}. Video-1 shows one individual, a black male,
stroking the penis of another individual, a white male. In the
video, the black male is wearing a grey t-shirt and a black head
covering. The black male also has a scar on his left elbow,
which appears to be similar to the scar on the left elbow of the
individual depicted in the July 2019 Photographs. Metadata for
Video-1l shows that it was taken on July 28, 2019.
Case 1:19-mj-09183-UA Document1 Filed 09/30/19 Page 4 of 5

5, Based on my conversations with Victim-1 and my
conversations with another law enforcement officer who spoke to
Victim-1, I have learned the following, in substance and in
part:

a. In or about November 2017, Victim-1 met
MICHAEL BARRETO, the defendant.

lon Between in or about November 2017 and in or
about July 2019, BARRETO and Victim-1 met on several occasions
and exchanged electronic communications.

Cc. In some instances, the electronic
communications referenced actual or potential sexual contact
between BARRETO and Victim-1. In one electronic communication,
BARRETO asked Victim-1 to come over to his apartment. BARRETO
added that if Victim-1 came over, BARRETO would attempt to have
intercourse with him.

d. In or about July 2019, Victim-1 went to
BARRETO’s apartment. There, Victim-1 played video games, drank
alcohol, and smoked marijuana, which BARRETO had provided. At
some point, Victim-1 was laying on his stomach and touching
BARRETO’s exposed penis. Later in the same evening, BARRETO
pulled down Victim-1’s pants and said that he wanted to have
intercourse with Victim-1. Victim-1l said no and pulled his pants

up.

e. After being shown one of the July 2019
Photographs, Victim-1 stated that the individual depicted in the
photograph was him. Victim-1 stated that he was a minor at the
time the photograph was taken.

6. Based on my review of the July 2019 Photographs
and my meeting with Victim-l, I believe the individual depicted
in the July 2019 Photographs is Victim-1.

7. Based on my review of law enforcement records, I
have learned that Victim-1 was born in 2004. Accordingly, he is
a minor today and was a minor when Video-l was created.

8. In or about September 2019, I interviewed a
neighbor of MICHAEL BARRETO, the defendant (“Neighbor~-1”%). The
neighbor told me that he had observed an individual matching the
description of Victim-1 socializing with BARRETO and smoking
marijuana, and going into and out of BARRETO’s apartment. In or
about September 2019, I interviewed another neighbor of BARRETO
Case 1:19-mj-09183-UA Document1 Filed 09/30/19 Page 5of5

(“Neighbor-2”), who also observed BARRETO and Victim-1
socializing and going into and out of BARRETO’s apartment.

WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of MICHAEL BARRETO, the
defendant, and that he be arrested, and imprisoned or bailed, as

the case may be.
ION.

Julia Watson

Detectiy,
New Yor olice Department

Sworn to before me this
30th day of September, 2019

Keri Gravinl Gof
THE HONORABLE: KEVIN | (NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DESTRICT | OF NEW. YORK
